
	

113 S951 : State Mineral Revenue Protection Act
U.S. Senate
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 951
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2013
			Mr. Enzi (for himself,
			 Mr. Udall of New Mexico,
			 Mr. Barrasso, Ms. Heitkamp, Mr.
			 Hatch, Mr. Hoeven, and
			 Mr. Risch) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Mineral Leasing Act to require the Secretary
		  of the Interior to convey to a State all right, title, and interest in and to a
		  percentage of the amount of royalties and other amounts required to be paid to
		  the State under that Act with respect to public land and deposits in the State,
		  and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 State Mineral Revenue Protection
			 Act.
		2.Conveyance to States
			 of property interest in State share of royalties and other
			 paymentsSection 35 of the
			 Mineral Leasing Act (30 U.S.C. 191) is amended—
			(1)in the first
			 sentence of subsection (a), by striking shall be paid into the
			 Treasury and inserting shall, except as provided in subsection
			 (d), be paid into the Treasury;
			(2)in subsection
			 (c)(1), by inserting and except as provided in subsection (d)
			 before , any rentals; and
			(3)by adding at the
			 end the following:
				
					(d)Conveyance to
				States of property interest in State share
						(1)In
				generalNotwithstanding any
				other provision of law, on request of a State (other than the State of Alaska)
				and in lieu of any payments to the State under subsection (a), the Secretary of
				the Interior shall convey to the State all right, title, and interest in and to
				50 percent of all amounts otherwise required to be paid into the Treasury under
				subsection (a) from sales, bonuses, royalties (including interest charges), and
				rentals for all public land or deposits located in the State.
						(2)State of
				AlaskaNotwithstanding any other provision of law, on request of
				the State of Alaska and in lieu of any payments to the State under subsection
				(a), the Secretary of the Interior shall convey to the State all right, title,
				and interest in and to 90 percent of all amounts otherwise required to be paid
				into the Treasury under subsection (a) from sales, bonuses, royalties
				(including interest charges), and rentals for all public land or deposits
				located in the State.
						(3)AmountNotwithstanding any other provision of law,
				after a conveyance to a State under paragraph (1) or (2), any person shall pay
				directly to the State any amount owed by the person for which the right, title,
				and interest has been conveyed to the State under this subsection.
						(4)NoticeThe Secretary of the Interior shall
				promptly provide to each holder of a lease of public land to which subsection
				(a) applies that are located in a State to which right, title, and interest is
				conveyed under this subsection notice that—
							(A)the Secretary of
				the Interior has conveyed to the State all right, title, and interest in and to
				the amounts referred to in paragraph (1) or (2); and
							(B)the leaseholder
				is required to pay the amounts directly to the
				State.
							.
			
